United States Court of Appeals
                     For the First Circuit


No. 09-2486

                      WILLIAM JEWETT, JR.,

                     Petitioner, Appellant,

                               v.

                BERNARD F. BRADY, SUPERINTENDENT,

                      Respondent, Appellee.




                          ERRATA SHEET

     The opinion of this Court issued on March 10, 2011, is
amended as follows.

     On page 9, line 12, a paragraph break is inserted before the
sentence beginning, "In addition . . . ."